In re Deutseh, Kerrigan & Stiles — Other; applying for writ of certiorari and/or review, prohibition and mandamus; Parish of Orleans, Criminal District Court, Div. “J”, No. 319-267; to the Court of Appeal, Fourth Circuit, No. KW-7864.
Writ granted. Based upon the showing by relator’s counsel that a partner in the law firm, Deutseh, Kerrigan & Stiles is an assistant District Attorney for the Parish of St. Tammany, the district court's order appointing Deutseh, Kerrigan & Stiles to represent the defendant Greg Alcindor is vacated. See C.Cr.Pr. art. 65. See also C.Cr.Pr. art. 512.
Rehearing granted, La., 507 So.2d 1242.